DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 7/19/22 is acknowledged.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Please add a period at the end of claim 6. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about ” in claims 2, 7, 10 and 13-16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Illsley et (20100203274).
Illsley, paragraph 10 of the PGPUB, teaches composition comprising: a water-soluble metal silicate; a clay; and a polymer emulsion; the silicate comprising at least 70% by weight of the solids in the composition, and the clay and polymer each comprising at least 1% by weight of the total solids in the composition.
Illsely, paragraph 11 of the PGPUB, teaches the overall solids content of the composition is preferably from 1 to 20% by weight. 
Illsely, paragraph 13 of the PGPUB, teaches a polymer emulsion, preferably an aqueous emulsion. The polymer should be a film-forming polymer. Examples of suitable polymers include: acrylic polymer. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 2, Illsley, paragraph 13 of the PGPUB, teaches the metal silicate employed is preferably a water-soluble silicate, for example an alkali metal silicate or polysilicate, such as lithium silicate, sodium silicate or potassium silicate. 

Regarding claim 3, Illsley, paragraph 12 of the PGPUB, teaches we prefer that the molar ratio of alkali metal oxide:silicon dioxide should be from 0.1:1 to 0.4:1

Regarding claim 4, the composition as taught by Illsley is the same composition as claimed in claim 1 and therefore the composition as taught by Illsley can be used as a primer as claimed in claim 4. 

Regarding claim 5, the composition as taught by Illsley is the same composition as claimed in claim 1 and therefore the composition as taught by Illsley can be used as a topcoat paint composition as claimed in claim 5. 

Regarding claim 11, the composition teaches clay which acts as a thickener. 

Claims 1-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blount (4325859). 
Blount teaches an organic polymer polyol-alkali metal silicate emulsion. 
Blount, col. 5, teaches the components may be mixed in any suitable proportions, the preferred proportions being 1 to 50 parts by weight of an aqueous alkali metal silicate solution or alkali metal silicates which are water-soluble to 25 parts by weight of a polyol and 1 to 100 parts by weight of an organic polymer in a fluid state. Organic acid is added in the amount of 1% to 5% by weight, percentage based on weight of the alkali metal silicate.
Blount, col. 1, teaches the alkali metal silicates are preferred to be in an aqueous solution which contains 40% to 70% alkali metal silicate. 
Blount, col. 4, teaches the organic polymer can be a polyacrylate polymer.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 2, Blount, col. 1, teaches any suitable alkali metal silicate may be used in this invention such as sodium, potassium and lithium silicates. 

Regarding claim 3, Blount, example 4, teaches sodium silicate having a ratio of Na2O:SiO2 of about 1:2. 

Regarding claim 4, the composition as taught by  Blount is the same composition as claimed in claim 1 and therefore the composition as taught by Blount can be used as a primer as claimed in claim 4. 

Regarding claim 5, the composition as taught by Blount is the same composition as claimed in claim 1 and therefore the composition as taught by Blount can be used as a topcoat paint composition as claimed in claim 5. 

Regarding claim 15, Blount, col. 5, teaches up to 20% by weight of a surface-active additive (emulsifiers and foam stabilizers), percentage based on weight of components (a), (b), (c) and (d), may be added with the components (a), (b), (c) and (d).
The foam stabilizers used are mainly water-soluble polyester siloxanes.
Examiner interprets a foam stabilizer in Blount to be a defoamer as claimed in claim 15. 

Regarding claim 16, Blount, col. 5, teaches up to 20% by weight of a surface-active additive, percentage based on weight of components (a), (b), (c) and (d), may be added with the components (a), (b), (c) and (d).
Blount, example 6, teaches 1% by weight of a silicone surfactant. 
Examiner interprets a surface active additive as taught by Blount to be a surfactant as claimed in claim 16. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Blount (4325859) as applied to claim 1 and further in view of Di Giovanni et al (20190382581).
Although Blount teaches other components may be added with the components in the production of organic polymer-polyol alkali metal silicate emulsion, Blount does not teach the emulsion comprising titanium dioxide. 
Di Giovanni, paragraphs 73-75 of the PGPUB, teaches in certain embodiments, the emulsion further comprises a dyestuff such as pigments such as titanium dioxide. 
Di Giovanni, paragraph 77 of the PGPUB, teaches the emulsion comprises the pigment or dyestuff in an amount of from 1 to 50 weight percent based on the total weight of the emulsion.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate titanium dioxide in the amount of from 1 to 50 weight percent based on the total weight of the emulsion as taught by Di Giovanni into the emulsion as taught by Blount to impart color to the emulsion. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blount (4325859) and applied to claim 5 and further in view of Stahovic et al (20070066732). 
Blount, col. 5, teaches resinous products have many uses, such as for thermal and sound insulation, as light-weight construction panels, and as coating agents for wood, metal and plastics.
Although Blount teaches other components may be added with the components in the production of organic polymer-polyol alkali metal silicate emulsion, Blount does not teach the emulsion comprising diopropylene glycol normal butyl ether. 
Stahovic teaches a skid resistant coating comprising a polymer dispersion. 
Stahovic, paragraph 16 of the PGPUB, teaches the coalescing agent is operative to cause the dispersion to coalesce into the coating as it evaporates after it is applied to the surface.
Stahovic, paragraphs 17 and 18 of the PGPUB, teaches a coalescing agent such as dipropylene glycol normal butyl ether should be present in the amount of about 3.75 to 10.5 percent of the total weight of the polymer dispersion.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate dipropylene glycol normal butyl ether in the amount of about 3.75 to 10.5 percent of the total weight of the polymer dispersion as taught by Stahovic into the emulsion as taught by Blount to cause the dispersion to coalesce into the coating as it evaporates after it is applied to the surface. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blount (4325859) in view of Stahovic et al (20070066732) as applied to claim 8 in view of Xing et al (CN104804579, English translation). 
Although Blount teaches other components may be added with the components in the production of organic polymer-polyol alkali metal silicate emulsion, Blount does not teach a thickener. 
Xing teaches a paint comprising an acrylic polymer emulsion and a .2-3 wt% thickener. 
The thickener can be cellulose Natrosol 250HBR. 
Natrosol 250HBR is the trademark name for a water soluble hydroxyethylcellulose surface treated with glyoxal. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate Natrosol 250HBR in an amount of .2-3wt% as a thickener as taught by Xing into the emulsion as taught by the references above as this is a common component in an emulsion to thicken the emulsion. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blount (4325859) in view of Stahovic et al (20070066732) in view of Xing et al (CN104804579, English translation) as applied to claim 11 and further in view of Ghosh et al (20090143540). 
Although Blount teaches other components may be added with the components in the production of organic polymer-polyol alkali metal silicate emulsion, Blount does not teach a dispersant. 
Ghosh teaches an aqueous emulsion copolymer composition. 
Ghosh teaches other components can be added to the polymer composition such as dispersants and defoamers. 
Ghosh, example 11, teaches Tamol 165A which is a high performance hydrophobic copolymer pigment dispersant in the amount of about .6 wt% based on the total wt% of the emulsion. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a high performance hydrophobic copolymer pigment dispersant in the amount of about .6 wt% based on the total wt% of the emulsion as taught by Ghosh in the emulsion as taught by the references above to ensure the components are uniformly dispersed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US3403116 teaches a novel composition containing hydrophobic copolymer and gelatin in a stable aqueous dispersion with the predominate portion of the solids being hydrophobic copolymer.

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        9/12/22